FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 08/29/2022 is acknowledged.
Claims 1-8 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2020/0347725; IDS ref) in view of Wendorski et al (10,029,289; IDS ref).
In re Claim 1:  Morris teaches a method to attenuate noise (Figs. 2B/2C) associated with operation of a gas turbine engine (225) during a fracturing operation (103), the method comprising: 
connecting an inlet (annotated) of a first elongated plenum (annotated) to an exhaust duct (annotated) of the gas turbine engine to receive exhaust gas via the exhaust duct;

    PNG
    media_image1.png
    338
    828
    media_image1.png
    Greyscale

connecting a noise attenuator (235) to a distal end (annotated) of the first elongated plenum (annotated), the noise attenuator including a first silencer hood and a second silencer hood (Morris teaches that the exhaust hood 235 may comprise plurality of silencers, [0047]; the silencer hood is in a stowed position (Fig. 2B) and in an operative position (Fig. 2C); in the operative position the silencer hood (part of 235) forms a second elongated plenum (235) positioned to receive the exhaust gas from the first elongated plenum.
	However, Morris does not teach details of the silencers.
Wendorski teaches pivoting (via 808) the first silencer hood (810, Figs. 8D/8E) from a stowed position at least partially overlapping (to close gap between two blades 810 shown in operating position in Figs. 8D/8E) the second silencer hood (also 810) in a stowed position to an operative position, the first silencer hood  (see annotated figure below) including a first surface (annotated), a first side surface (annotated) connected to a first edge (annotated, extends into the paper to the second edge) of the first surface and extending away from the first surface (see Fig. 8D), and a second side surface (opposite the first side surface on the other side of the first surface in the paper) connected to a second edge (other end of the first surface in the paper) of the first surface opposite the first edge and extending away from the first surface (see Figs. 8D and 8E); and

    PNG
    media_image2.png
    279
    403
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    489
    497
    media_image3.png
    Greyscale

pivoting the second silencer hood from the stowed position to an operative position (operating position shown in Figs. 8D/8E) so that the second silencer hood in combination with the first silencer hood define a second elongated plenum (810 define sides of 800 along with 804 define a plenum) positioned to receive exhaust gas via the first elongated plenum, the first elongated plenum and the second elongated plenum increasing an effective length of the exhaust duct and reducing sound emission associated with operation of the gas turbine engine (intended use).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Wendorski’s silencer blades in Morris’ apparatus in order to reduce noise as taught by Wendorski, col. 9. Ll. 3-12.
In re Claim 2:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 1, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein: 
pivoting the first silencer hood from the stowed position to the operative position comprises activating a first actuator (808) connected to the first elongated plenum and the first silencer hood (see Fig. 8D); and 
pivoting the second silencer hood from the stowed position to the operative position comprises activating a second actuator (also 808) connected to the first elongated plenum and the second silencer hood (see Fig. 8D).  
In re Claim 3:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein: 
activating the first actuator comprises activating one or more of a first linear actuator or a first rotary actuator (col. 8 ll. 62-63); and 
activating the second actuator comprises activating one or more of a second linear actuator or a second rotary actuator (col. 8 ll. 62-63).  
In re Claim 4:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein: 
activating the first actuator comprises one of electrically activating the first actuator, pneumatically activating the first actuator, or hydraulically activating the first actuator (col. 7 ll. 57-59); and 
activating the second actuator comprises one of electrically activating the second actuator, pneumatically activating the second actuator, or hydraulically activating the second actuator (col. 7 ll. 57-59).
In re Claim 5:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 1, above.  Wendorski being incorporated in Morris apparatus, Wendorski further wherein:

    PNG
    media_image3.png
    489
    497
    media_image3.png
    Greyscale

the second silencer hood comprises a second surface, a third side surface, and a fourth side surface (third and fourth sides surfaces are similar to the first and second side surfaces on the other 810); and 
pivoting the first silencer hood from the stowed position to the operative position and pivoting the second silencer hood from the stowed position to the operative position comprises pivoting the first silencer hood and the second silencer hood, such that the first surface and the second surface are in parallel opposition relative to one another, and the first surface, the second surface, and two or more of the first side surface, the second side surface, the third side surface, or the fourth side surface form the second elongated plenum (235 in Morris).  
In re Claim 6:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claims 1 and 5, above.  Wendorski being incorporated in Morris apparatus, Wendorski further wherein in the stowed position, the first surface and the second surface at least partially overlap one another proximate the distal end of the first elongated plenum (overlapped so to close gap from debris entering the exhaust duct “allows the blades 810 to shed S water, snow, ice, leaves, or other large or heavy debris that may collect in the discharge area 804a” (col. 8 ll. 51-53).
In re Claim 7:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 1, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches receiving, at a control system, one or more signals indicative of a position of one or more of the first silencer hood or the second silencer hood; determining, via the control system, based at least in part on the one or more signals, the position of one or more of the first silencer hood or the second silencer hood (col. 4 ll. 56-58); and controlling, via the control system, based at least in part on the position of one or more of the first silencer hood or the second silencer hood, operation of the gas turbine engine (Wendorski teaches a controller, col. 8 ll. 58, and further teaches “exhaust air velocity is monitored so as to control the area of the outlet nozzle”, col. 10 ll. 55-56). 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of O’Neill et al (6,071,188; IDS ref).
In re Claim 1:  Morris teaches a method to attenuate noise (Figs. 2B/2C) associated with operation of a gas turbine engine (225) during a fracturing operation (103), the method comprising: 
connecting an inlet (annotated) of a first elongated plenum (annotated) to an exhaust duct (annotated) of the gas turbine engine to receive exhaust gas via the exhaust duct;
connecting a noise attenuator (235) to a distal end (annotated) of the first elongated plenum (annotated), the noise attenuator including a first silencer hood and a second silencer hood (Morris teaches that the exhaust hood 235 may comprise plurality of silencers, [0047]; the silencer hood is in a stowed position (Fig. 2B) and in an operative position (Fig. 2C); in the operative position the silencer hood (part of 235) forms a second elongated plenum (235) positioned to receive the exhaust gas from the first elongated plenum.
	However, Morris does not teach details of the silencers.
O’Neill teaches pivoting (via 54) the first silencer hood (30, Fig. 3) from a stowed position at least partially overlapping (O’Neill teaches two ends 36 of blades 30/32 close meet to close the gap, col. 4 ll. 9-11.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing either a tight fit or overlapping, from a finite number of available methods, with a reasonable expectation of success, in this case to close the gap, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.) the second silencer hood (32) in a stowed position to an operative position, the first silencer hood  (see Fig. 7) comprises a first surface 

    PNG
    media_image4.png
    415
    395
    media_image4.png
    Greyscale

(from the first edge, annotated, to the opposite second edge in the paper), a first side surface (annotated) connected to a first edge (annotated, extends into the paper to the second edge) of the first surface and extending away from the first surface (see Fig. 3), and a second side surface (opposite the first side surface in the paper) connected to a second edge (other end of the first surface in the paper) of the first surface opposite the first edge and extending away from the first surface; and
pivoting the second silencer hood from the stowed position to an operative position (operating position shown in Fig. 3) so that the second silencer hood in combination with the first silencer hood define a second elongated plenum (18) positioned to receive exhaust gas via the first elongated plenum (24/28), the first elongated plenum and the second elongated plenum increasing an effective length of the exhaust duct and reducing sound emission associated with operation of the gas turbine engine (intended use).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include O’Neill’s parabolic silencer blades in Morris’ apparatus in order to reduce noise and prevent as taught by O’Neill, col. 3 ll. 57 – col. 4 ll. 18.
In re Claim 2:  Morris i.v. O’Neill teaches the invention as claimed and as discussed for Claim 1, above.  O’Neill being incorporated in Morris apparatus, O’Neill further teaches wherein: 
pivoting the first silencer hood from the stowed position to the operative position comprises activating a first actuator (54) connected to the first elongated plenum and the first silencer hood (see Fig. 3); and 
pivoting the second silencer hood from the stowed position to the operative position comprises activating a second actuator (also 54) connected to the first elongated plenum and the second silencer hood (see Fig. 3).  
In re Claim 3:  Morris i.v. O’Neill teaches the invention as claimed and as discussed for Claims 1 and 2, above.  O’Neill being incorporated in Morris apparatus, O’Neill further teaches wherein: 
activating the first actuator comprises activating one or more of a first linear actuator or a first rotary actuator (col. 4 ll. 40); and 
activating the second actuator comprises activating one or more of a second linear actuator or a second rotary actuator (col. 4 ll. 40).  
In re Claim 4:  Morris i.v. O’Neill teaches the invention as claimed and as discussed for Claims 1 and 2, above.  O’Neill being incorporated in Morris apparatus, O’Neill further teaches wherein: 
activating the first actuator comprises one of electrically activating the first actuator, pneumatically activating the first actuator, or hydraulically activating the first actuator (Figs. 2/3); and 
activating the second actuator comprises one of electrically activating the second actuator, pneumatically activating the second actuator, or hydraulically activating the second actuator (Figs. 2/3).
In re Claim 5:  Morris i.v. O’Neill teaches the invention as claimed and as discussed for Claim 1, above.  O’Neill being incorporated in Morris apparatus, O’Neill further wherein:
the second silencer hood comprises a second surface (see Fig. 7), a third side surface, and a fourth side surface (see Figs. 3 and 7); and 
pivoting the first silencer hood from the stowed position to the operative position and pivoting the second silencer hood from the stowed position to the operative position comprises pivoting the first silencer hood and the second silencer hood, such that the first surface and the second surface are in parallel opposition relative to one another (at least some portion of the surface), and the first surface, the second surface, and two or more of the first side surface, the second side surface, the third side surface, or the fourth side surface form the second elongated plenum (18, 235 in Morris).  
In re Claim 6:  Morris i.v. O’Neill teaches the invention as claimed and as discussed for Claims 1 and 5, above.  O’Neill being incorporated in Morris apparatus, O’Neill further teaches wherein in the stowed position, the first surface and the second surface at least partially overlap one another proximate the distal end of the first elongated plenum (O’Neill teaches two ends 36 of blades 30/32 close meet to close the gap, col. 4 ll. 9-11.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing either a tight fit or overlapping, from a finite number of available methods, with a reasonable expectation of success, in this case to close the gap, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.).
In re Claim 7:  Morris i.v. O’Neill teaches the invention as claimed and as discussed for Claim 1, above.  O’Neill being incorporated in Morris apparatus, O’Neill further teaches receiving, at a control system (60), one or more signals indicative of a position of one or more of the first silencer hood or the second silencer hood; determining, via the control system, based at least in part on the one or more signals, the position of one or more of the first silencer hood or the second silencer hood; and controlling, via the control system, based at least in part on the position of one or more of the first silencer hood or the second silencer hood, operation of the gas turbine engine (col. 4 ll. 52-66).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris  in view of either Wendorski or O’Neill and in further view of McLain et al (3,963,372).  Morris i.v. Wendorski or O’Neill teaches the invention as claimed and as discussed for Claim 1, above with the exception of limitation taught by McLain: preventing ignition of the gas turbine engine when the one or more signals is indicative 21valve 91 not closed.
McLain being in the same art, it would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to apply the teaching of McLain to Morris  in view of either Wendorski or O’Neill to sense the silencer hoods not being in the operative position to prevent damage in order to prevent damage to the gas turbine engine.
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but they are not persuasive and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741